
	

115 SRES 407 IS: Recognizing the critical work of human rights defenders in promoting human rights, the rule of law, democracy, and good governance. 
U.S. Senate
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 407
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2018
			Mr. Coons (for himself and Mr. Tillis) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Recognizing the critical work of human rights defenders in promoting human rights, the rule of law,
			 democracy, and good governance. 
	
	
 Whereas the Declaration on the Right and Responsibility of Individuals, Groups and Organs of Society to Promote and Protect Universally Recognized Human Rights and Fundamental Freedoms (referred to in this preamble as the Declaration on Human Rights Defenders)—
 (1)was adopted by the United Nations General Assembly on December 9, 1998; and (2)states that, Everyone has the right … to promote and to strive for the protection and realization of human rights and fundamental freedoms at the national and international levels;
 Whereas the Department of State defines human rights defenders as individuals, working alone or in groups, who non-violently advocate for the promotion and protection of universally recognized human rights and fundamental freedoms;
 Whereas the Senate supports the right of human rights defenders all over the world to promote the fundamental freedoms enshrined in—
 (1)the Universal Declaration of Human Rights, adopted at Paris on December 10, 1948; and (2)human rights treaties;
 Whereas human rights defenders protect the rights of vulnerable individuals and groups; Whereas, according to Amnesty International, an estimated 3,500 human rights defenders have been murdered since the adoption of the Declaration on Human Rights Defenders;
 Whereas, in certain parts of the world, the work of human rights defenders is threatened through— (1)restrictions on—
 (A)the press; and (B)the freedoms of expression, assembly, and association;
 (2)smear campaigns; (3)arbitrary detentions;
 (4)laws restricting the funding and registration of human rights organizations; (5)physical attacks;
 (6)enforced disappearances; (7)impunity with respect to crimes committed against human rights defenders; and
 (8)abuses of— (A)antiterrorism legislation; and
 (B)states of emergency; and Whereas, in the Country Reports on Human Rights Practices for 2016 of the Department of State, Secretary of State Rex Tillerson noted the commitment of the United States to the human rights guaranteed to all individuals around the world: Now, therefore, be it
		
	
 That the Senate— (1)commends human rights defenders for their critical work in promoting human rights, the rule of law, democracy, and good governance;
 (2)recognizes the rights of human rights defenders to the freedoms of association, assembly, and expression, including the rights of those individuals to collect and publish data on government abuses;
 (3)condemns all threats to— (A)human rights defenders; and
 (B)the work of human rights defenders in promoting universally recognized human rights; (4)welcomes the imposition of sanctions by the President, on December 21, 2017, and under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note), with respect to human rights abusers and corrupt actors;
 (5)encourages all countries to recognize their duties under the Declaration on the Right and Responsibility of Individuals, Groups and Organs of Society to Promote and Protect Universally Recognized Human Rights and Fundamental Freedoms, adopted by the United Nations General Assembly on December 9, 1998, to protect, promote and implement all human rights and fundamental freedoms; and
 (6)calls on the President and Secretary of State to maintain leadership by the United States in promoting human rights.
			
